                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

RAYMOND IZQUIERDO,

           Petitioner,

v.                                  Case No:   2:19-cv-441-JES-NPM

SECRETARY, DOC,

           Respondent.
                                /

                           OPINION AND ORDER

     Before the Court is Raymond Izquierdo’s Amended Petition

Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody (Doc. #8).    Izquierdo challenges his conviction and

life sentence for robbery, sexual battery, and kidnapping.

     I.    Background

     The State of Florida charged Izquierdo with five felonies

after he walked into a massage parlor with a gun, robbed an

employee, forced her to perform oral sex, and kidnapped her.         (Doc.

#18-2 at 2-3).     Surveillance footage captured the events.          (Id.

at 48).   Following his arrest, Izquierdo admitted he used a stolen

rifle to rob the victim but claimed the oral sex was consensual.

(Id. at 81-82).      On the morning of trial, Izquierdo entered a

negotiated plea.      He pled guilty to robbery with a firearm,

kidnapping, and sexual battery, and the State agreed to nolle pross
charges for possession of a firearm by a convicted felon and

aggravated assault with a firearm.        (Id. at 28).    The trial court

sentenced Izquierdo to life imprisonment.          (Id. at 99).

     Izquierdo did not appeal his conviction or sentence.                 He

filed a motion for postconviction relief (Id. at 129), which the

postconviction court summarily denied (Id. at 201-4).             Izquierdo

then filed an amended motion for postconviction relief.             (Id. at

247).      The   postconviction   court   denied    it   after    appointing

Izquierdo counsel and holding an evidentiary hearing.            (Doc. #18-

3 at 86-93).         The Second District Court of Appeal of Florida

affirmed without a written opinion.         (Id. at 302).        Izquierdo’s

federal Habeas Petition timely followed.

     II.    Applicable Habeas Law

          a. AEDPA

     The Antiterrorism Effective Death Penalty Act (AEDPA) governs

a state prisoner’s petition for habeas corpus relief.             28 U.S.C.

§ 2254.    Relief may only be granted on a claim adjudicated on the

merits in state court if the adjudication:

     (1)    resulted in a decision that was contrary to, or
            involved an unreasonable application of, clearly
            established Federal law, as determined by the
            Supreme Court of the United States; or
     (2)    resulted in a decision that was based on an
            unreasonable determination of the facts in light of
            the   evidence  presented   in  the   State   court
            proceeding.




                                    2
28 U.S.C. § 2254(d).     This standard is both mandatory and difficult

to meet.      White v. Woodall, 134 S. Ct. 1697, 1702 (2014).        A state

court’s violation of state law is not enough to show that a

petitioner is in custody in violation of the “Constitution or laws

or treaties of the United States.”             28 U.S.C. § 2254(a); Wilson

v. Corcoran, 562 U.S. 1, 16 (2010).

       “Clearly established federal law” consists of the governing

legal principles set forth in the decisions of the United States

Supreme Court when the state court issued its decision.               White,

134 S. Ct. at 1702; Casey v. Musladin, 549 U.S. 70, 74 (2006)

(citing Williams v. Taylor, 529 U.S. 362, 412 (2000)).                Habeas

relief   is    appropriate   only   if   the    state   court   decision   was

“contrary to, or an unreasonable application of,” that federal

law.     28 U.S.C. § 2254(d)(1).           A decision is “contrary to”

clearly established federal law if the state court either:                 (1)

applied a rule that contradicts the governing law set forth by

Supreme Court case law; or (2) reached a different result from the

Supreme Court when faced with materially indistinguishable facts.

Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010); Mitchell v.

Esparza, 540 U.S. 12, 16 (2003).

       A state court decision involves an “unreasonable application”

of Supreme Court precedent if the state court correctly identifies

the governing legal principle, but applies it to the facts of the




                                     3
petitioner’s case in an objectively unreasonable manner, Brown v.

Payton, 544 U.S. 133, 134 (2005); Bottoson v. Moore, 234 F.3d 526,

531 (11th Cir. 2000), or “if the state court either unreasonably

extends a legal principle from [Supreme Court] precedent to a new

context where it should not apply or unreasonably refuses to extend

that principle to a new context where it should apply.”        Bottoson,

234 F.3d at 531 (quoting Williams, 529 U.S. at 406).           “A state

court’s determination that a claim lacks merit precludes federal

habeas relief so long as fair-minded jurists could disagree on the

correctness   of   the   state   court’s    decision.”    Harrington   v.

Richter, 562 U.S. 86, 101 (2011).          “[T]his standard is difficult

to meet because it was meant to be.”          Sexton v. Beaudreaux, 138

S. Ct. 2555, 2558 (2018).

     Finally, when reviewing a claim under 28 U.S.C. § 2254(d), a

federal court must remember that any “determination of a factual

issue made by a State court shall be presumed to be correct[,]”

and the petitioner bears “the burden of rebutting the presumption

of correctness by clear and convincing evidence.”           28 U.S.C. §

2254(e)(1); Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (“[A] state-

court factual determination is not unreasonable merely because the

federal habeas court would have reached a different conclusion in

the first instance.”).




                                    4
        b. Exhaustion and Procedural Default

      AEDPA   precludes     federal       courts,     absent     exceptional

circumstances, from granting habeas relief unless a petitioner has

exhausted all means of relief available under state law.               Failure

to exhaust occurs “when a petitioner has not ‘fairly presented’

every issue raised in his federal petition to the state’s highest

court, either on direct appeal or on collateral review.”               Pope v.

Sec’y for Dep’t of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012)

(quoting Mason v. Allen, 605 F.3d 1114, 1119 (11th Cir. 2010)).

The   petitioner   must   apprise   the   state     court   of   the   federal

constitutional issue, not just the underlying facts of the claim

or a similar state law claim.         Snowden v. Singletary, 135 F.3d

732, 735 (11th Cir. 1998).

      Procedural defaults generally arise in two ways:

      (1) where the state court correctly applies a procedural
      default principle of state law to arrive at the
      conclusion that the petitioner’s federal claims are
      barred; or (2) where the petitioner never raised the
      claim in state court, and it is obvious that the state
      court would hold it to be procedurally barred if it were
      raised now.

Cortes v. Gladish, 216 F. App’x 897, 899 (11th Cir. 2007).                   A

federal habeas court may consider a procedurally barred claim if

(1) petitioner shows “adequate cause and actual prejudice,” or (2)

if “the failure to consider the claim would result in a fundamental

miscarriage of justice.”       Id. (citing Coleman v. Thompson, 501




                                      5
U.S. 722, 749-50 (1991)).

        c. Ineffective Assistance of Counsel

      In Strickland v. Washington, the Supreme Court established a

two-part test for determining whether a convicted person may have

relief for ineffective assistance of counsel.      466 U.S. 668, 687-

88 (1984).    A petitioner must establish: (1) counsel’s performance

was   deficient     and   fell   below   an   objective     standard   of

reasonableness; and (2) the deficient performance prejudiced the

defense.     Id.

      When considering the first prong, “courts must ‘indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.’”      Sealey v. Warden,

954 F.3d 1338, 1354 (11th Cir. 2020) (quoting Strickland, 466 U.S.

at 689).     And “[a] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s

decision.”     Franks v. GDCP Warden, 975 F.3d 1165, 1176 (11th Cir.

2020) (quoting Harrington, 562 U.S. at 101).              Thus, a habeas

petitioner must “show that no reasonable jurist could find that

his counsel’s performance fell within the wide range of reasonable

professional conduct.”     Id.

      The second prong requires the petitioner to “show that there

is a reasonable probability that, but for counsel’s unprofessional




                                    6
errors, the result of the proceeding would have been different.”

Sealey, 954 F.3d at 1355 (quoting Strickland, 466 U.S. at 694).

“A reasonable probability is a probability sufficient to undermine

confidence in the outcome.”    Id.       The critical question on federal

habeas review is not whether this Court can see a substantial

likelihood of a different result had defense counsel taken a

different approach.   Mays v. Hines, 141 S. Ct. 1145, 1149 (2021).

All that matters is whether the state court, “notwithstanding its

substantial ‘latitude to reasonably determine that a defendant has

not [shown prejudice],’ still managed to blunder so badly that

every fairminded jurist would disagree.”         Id. (quoting Knowles v.

Mirazayance, 556 U.S. 111, 123 (2009)).

     “An ineffective-assistance claim can be decided on either the

deficiency or prejudice prong.”          Sealey, 954 F.3d at 1355.      And

“[w]hile   the   Strickland   standard      is   itself   hard   to   meet,

‘establishing that a state court’s application of Strickland was

unreasonable under § 2254(d) is all the more difficult.’”               Id.

(quoting Harrington, 562 U.S. at 105).

     III. Analysis

       a. Ground 1: The charging Information was defective.

     Izquierdo argues the State’s Information was defective for

two reasons: (1) the victim’s name was redacted; and (2) the State

failed to amend the information when the victim changed her name.




                                     7
The postconviction court correctly denied this ground because “a

claim alleging a defect in the charging instrument must be raised

on   direct      appeal     and   are     [sic]    barred    in   postconviction

proceedings.”         (Doc. #18-2 at 203).         Because the postconviction

court found this ground barred by an independent and adequate state

rule, Izquierdo is barred from asserting it here.

        Even   if   this   ground   was    not    procedurally    barred,   it   is

meritless.          The   sufficiency   of    a   charging   document   can   only

warrant federal habeas relief if it was so deficient that the

convicting court was deprived of jurisdiction.               Williams v. Sec’y,

Fla. Dep’t of Corr., 496 F. App’x 20, 23 (11th Cir. 2012).

Izquierdo’s first claim is conclusively refuted by the record.

The victim’s name is not redacted in the Information (Doc. #18-2

at 2).         As for his second claim, the Information adequately

notified Izquierdo of the charges against him, and the State’s

failure to amend the Information when the victim changed her name

did not deprive the court of jurisdiction.              Ground 1 is denied.

          b. Ground 2: The sentencing judge failed to consider
             mitigating circumstances and threatened increased prison
             time if Izquierdo went to trial.

     There are two parts to this ground, and the record refutes

both.     During the plea colloquy, the court properly ensured that

Izquierdo understood the ramifications of his decision, including

the maximum sentences he could receive if he went to trial.                   (Doc.




                                          8
#18-2 at 19-20).    The judge did not make any statements that could

reasonably be interpreted as a threat.          When asked whether anyone

forced or threatened him to enter his plea, Izquierdo responded,

“No, ma’am.”     (Id. at 31).       After the trial court sentenced

Izquierdo to life imprisonment, he filed a Motion to Mitigate.

(Doc. #18-2 at 112).        The court held a mitigation hearing, and

Izquierdo   requested   a    lighter       sentence    and   testified   about

childhood abuse, alcoholism, and his desire to raise his daughter.

(Id. at 118-120).    The court declined to reduce the sentence after

hearing Izquierdo’s mitigation testimony.             (Id. at 127).

     The Court denies Ground 2 because it is frivolous and refuted

by the record.

       c. Ground 3: Trial counsel incorrectly advised Izquierdo
          about the sentence he would receive.

     Izquierdo claims his trial counsel, Rex Darrow, advised that

he would not receive a life sentence if he pled guilty.                   The

postconviction court held an evidentiary hearing on this ground.

After hearing testimony from Izquierdo, Darrow, and co-counsel

Connie Kelley, the court found as follows:

     6…Defendant testified that he had multiple attorneys
     represent him throughout the pendency of this case.
     Defendant testified that he understood he was facing a
     maximum of life imprisonment for his charges. Defendant
     testified that he discussed his option on the morning of
     trial with Mr. Darrow and that Defendant was set on going
     to trial. Defendant testified that Mr. Darrow advised
     him that if he lost at trial he would get life




                                       9
imprisonment or he could enter a plea to the Court and
receive anywhere from 16 years to life imprisonment.
Defendant testified that Mr. Darrow advised him that he
would not get life if he entered an open plea to the
Court. Based on this advice, Defendant entered an open
plea to the Court on the morning trial was set to begin.
On cross-examination, Defendant stated that his defense,
if he proceeded to trial, would be that the victim
consented to the sexual encounter. Defendant admitted
that Mr. Darrow advised him on the morning of the
sentencing hearing that Defendant would receive a life
sentence because the Judge was aware of his prior
convictions.

7. Attorney Rexford Darrow testified that Defendant felt
he had no choice but to proceed to trial. Mr. Darrow
testified that the State had a strong case and was not
willing to make a plea offer until the morning of trial.
Mr. Darrow stated that there was no agreement as to a
term of years, but the State would nolle pros two counts
for an open plea, which would ultimately lower the
minimum on the scoresheet.     Mr. Darrow explained to
Defendant that the maximum sentence was still life
imprisonment. Mr. Darrow was prepared to take the case
to trial but was concerned what the Judge would hear.
Mr. Darrow admitted that the defense strategy was to
concede Defendant’s guilt as to the robbery charge, but
argue consent as to the kidnapping and sexual battery
charges.    Mr. Darrow stated that he waived a pre-
sentence investigation report because of Defendant’s
prior conviction, which would be bad for Defendant. Mr.
Darrow testified that he made Defendant no promises or
guarantees about the sentence and made no promise that
the Judge would not find out Defendant’s prior offense.
Mr. Darrow testified on cross-examination that a plea
would increase Defendant’s chances of getting a lower
sentence.    Mr. Darrow stated that the plea was in
Defendant’s best interest because it kept bad facts out.
Mr. Darrow testified that the sentencing hearing went
badly because the Court viewed a video of the incident,
which depicted Defendant possessing a weapon during the
kidnapping and sexual battery of the victim. Mr. Darrow
advised Defendant that he could file a postconviction
motion.




                          10
     8. Ms. Kelley testified that she was present during the
     conversations between Defendant and Mr. Darrow prior to
     the entry of the pela. Although Ms. Kelly [sic] could
     only hear Mr. Darrow’s statements, she testified that
     Mr. Darrow made no promise of a 25 year sentence and
     advised Defendant that he could get life imprisonment.

     9. The Court finds that Defendant was advised as to the
     maximum sentence he faced if he was found guilty at trial
     and entered his open plea to the Court because it was in
     his best interest at the time. If a defendant consents
     to defense counsel’s strategy after it has been
     explained to him, it will be difficult to establish a
     claim for ineffective assistance of counsel. Stein v.
     State, 995 So. 2d 329 (Fla. 2008).      If the defendant
     consents to counsel’s strategy, there is no merit to a
     claim of ineffective assistance of counsel.     Nixon v.
     Singletary, 758 So. 2d 618 (Fla. 2000).       The record
     demonstrates overwhelming evidence that likely would
     have resulted in a conviction if Defendant had proceeded
     to trial. The Court heard testimony of the victim that
     the sexual acts were not consensual, the Court viewed a
     video of the incident depicting the victim being
     kidnapped at gun point, and the fact that inculpatory
     DNA evidence existed.

(Doc.   #18-3   at   88-90).    These       factual   findings   are    presumed

correct, and Izquierdo must rebut them with clear and convincing

evidence.    28 U.S.C. § 2254(e)(1).           He has not met that burden.

On the contrary, the record supports the postconviction court’s

factual findings.

     The    postconviction     court    then     applied   Strickland:      “Mr.

Darrow’s advice cannot be deemed to be outside the range of

alternative defense strategies available to counsel in a case where

proof of defendant’s guilt is strong or overwhelming.                  The Court

finds counsel’s service to Defendant to have been neither deficient




                                       11
nor prejudicial[.]”    (Doc. #18-3 at 90).

     To succeed on this ground, Izquierdo must show that the court

“blunder[ed]    so   badly     that   every     fairminded   jurist   would

disagree[.]”    Mays, supra.    He cannot.      In fact, Izquierdo himself

testified that he knew the risks of a guilty plea:

     MR. MARESCA [prosecutor]:…And I’ve indicated that we are
     not making any agreement to the sentencing. We’re going
     to be having a full-blown sentencing hearing. And I’ve
     already indicated that we’re seeking life.

     MR. DARROW: He understands that.

     MR. MARESCA: That’s the agreement.

     THE COURT: Do you understand that, Mr. Izquierdo?

     MR. IZQUIERDO: Yes, ma’am.

(Doc. #18-2 at 30-31).       Ground 3 is denied.

          d. Ground 4: Trial counsel failed to file a motion to
             suppress.

     Izquierdo argues that had his attorney filed a motion to

suppress the firearm, the State would have been unable to convict

him on any crime involving a gun, and he would not have pled

guilty.    (Doc. #20 at 6-7).     The postconviction court denied this

ground because Izquierdo did not “demonstrate[] any meritorious

ground upon which counsel could have filed a motion to suppress

the weapon.”   (Doc. #18-3 at 91).         That remains true here.    Police

recovered the firearm used in the crime because Izquierdo told

them where to find it.       (Doc. #18-2 at 42-43).      Izquierdo cannot




                                      12
satisfy either Strickland prong because a motion to suppress would

have been meritless.    And even if Izquierdo could have suppressed

the gun, the crime was caught on security footage.            The Court

denies Ground 4.

       e. Ground 5: Post-conviction counsel failed to locate and
          subpoena a witness.

     Izquierdo argues attorney Nico Vitale failed to locate and

subpoena a witness to corroborate Izquierdo’s testimony at the

postconviction     evidentiary   hearing.     Federal   law   expressly

prohibits habeas relief on this ground:

     The ineffectiveness or incompetence of counsel during
     Federal or State collateral postconviction proceedings
     shall not be a ground for relief in a proceeding arising
     under section 2254.

28 U.S.C. § 2254(i).    Ground 5 is denied.

     IV.   Certificate of Appealability

     A prisoner seeking a writ of habeas corpus has no absolute

entitlement to appeal a district court's denial of his petition.

28 U.S.C. § 2253(c)(1).    Rather, a district court must first issue

a certificate of appealability (COA).       “A [COA] may issue...only

if the applicant has made a substantial showing of the denial of

a constitutional right.”    28 U.S.C. § 2253(c)(2).     To make such a

showing, a petitioner must demonstrate that “reasonable jurists

would find the district court's assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282




                                   13
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or

that “the issues presented were adequate to deserve encouragement

to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–36

(2003) (citations omitted). Izquierdo has not made the requisite

showing here and may not have a certificate of appealability on

any ground of his Petition.

        Accordingly, it is

        ORDERED:

        Petitioner   Raymond   Izquierdo’s   amended   Petition   Under   28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

Custody (Doc. 8) is DENIED.        The Clerk is DIRECTED to terminate

all pending motions and deadlines, enter judgment, and close this

case.

        DONE AND ORDERED in Fort Myers, Florida on June            23rd    ,

2021.




SA: FTMP-1
Copies: All Parties of Record




                                     14
